Citation Nr: 1809893	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-04 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Ann Arbor, Michigan, Healthcare System


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 determination by the Department of Veterans Affairs (VA) Ann Arbor Healthcare System in Ann Arbor, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving doubt in the Veteran's favor, he uses appliances for his service-connected left knee and lumbar spine disabilities that tend to wear and tear his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A) (2017); see also 38 U.S.C. § 1162 (2012).

Here, the Veteran is seeking a clothing allowance because his left knee and back braces cause his pants and shirts to wear quickly.  He currently has service connection for a left knee disability and a lumbar spine disability.  

In a March 2016 Application for Annual Clothing Allowance (VA Form 10-8678), the Veteran reported that he uses multiple knee braces, walking canes, and a back brace for his service-connected disabilities.  He also reported that he uses topical treatments for his knees and back, but he is not eligible for a clothing allowance due to any damage caused by those medications because the evidence does not show that they were prescribed for a skin condition due to a service-connected disability.  38 U.S.C. § 1162(2).  Additionally, the Veteran reported that he uses appliances and medication to treat gastrointestinal symptoms, regulate his cholesterol, and treat his nonservice-connected right knee disability; however, the evidence does not show that he has service connection for these conditions, and thus, the Board will not consider whether he is eligible for a clothing allowance on that basis.

In his July 2016 Notice of Disagreement, the Veteran reported that he continues to use a left knee brace and cane after his November 2015 left knee arthroplasty because he experiences loose motion and upper knee stiffness with pain at the incision site; and he uses a VA-issued back brace for his lower lumbar area.  He reported that all orthopedic appliances (including knee and lower back braces, spiked cane, and walker) were approved and issued by the Toledo VA Doctors and Prosthetic and Sensory Aids Service Department in 2016.  In his January 2017 substantive appeal (VA Form 9), he reported that his back braces are not form fitting and are very bulky, and thus, they cause wear and tear of his pants and shirts; and his left knee braces are also bulky and rub his clothes while in use, causing damage.  Similarly, in July 2017, he reported that his back brace has plastic inserts that are not pliable and damage his clothing, and his knee brace wears his pants.

Although VA has maintained that the Veteran's appliances do not tend to wear and tear clothing, the Board finds that the evidence supports the award of an annual clothing allowance because the evidence is in equipoise.  In so finding, the Board notes that the Veteran is competent to describe whether or not his supportive appliances have tended to wear and tear his clothing, as these are observable circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, reasonable doubt is resolved in the Veteran's favor and entitlement to an annual clothing allowance is granted with regard to his service-connected left knee and lumbar spine disabilities.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely was subsequently issued by VA and the regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3).


ORDER

An annual clothing allowance is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


